Citation Nr: 0102186	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-13 177A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
knees, claimed as a manifestation of undiagnosed illness.  

2.  Entitlement to service connection for joint pain of the 
ankles, claimed as a manifestation of undiagnosed illness.   

3.  Entitlement to service connection for residuals of a 
contusion of the left ribs.  

4.  Entitlement to service connection for shortness of breath 
as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for muscle spasms as a 
manifestation of an undiagnosed illness.  

8.  Entitlement to service connection for cold sweats and 
chills as a manifestation of an undiagnosed illness.  

9.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.  

10.  Entitlement to service connection for mood swings as a 
manifestation of an undiagnosed illness.  

11.  Entitlement to service connection for post-traumatic 
stress disorder.  

12.  Entitlement to service connection for a gastrointestinal 
reflux.  

13.  Entitlement to service connection for gastrointestinal 
reflux as a manifestation of an undiagnosed illness.  

14.  Entitlement to service connection for loss of upper body 
strength.  

15.  Entitlement to service connection for loss of upper body 
strength as a manifestation of an undiagnosed illness.  

16.  Entitlement to service connection for numbness of the 
arms and legs.  

17.  Entitlement to service connection for numbness of the 
arms and legs as a manifestation of an undiagnosed illness.  

18.  Entitlement to a compensable rating for the residuals of 
a right shoulder separation.  

19.  Entitlement to a compensable rating under 38 C.F.R. 
§ 3.324 for multiple noncompensable disabilities.  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1983 to 
May 1991.  He served in the Southwest Asia Theater of 
Operations from September 25, 1990, through April 20, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of May 11, 1996, and August 
13, 1997, by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  By the May 1996 
decision, the RO granted service connection for a right 
shoulder separation, residuals of a left thumb fracture, 
residuals of a right ankle fracture, and residuals of a nasal 
fracture, and assigned a noncompensable rating for each.  By 
the same decision, the RO denied service connection for a 
number of disabilities claimed to be manifestations of 
undiagnosed illness, including joint pain of the knees and 
ankles, pain and contusions of the left rib cage claimed as 
shortness of breath, muscle spasms, cold sweats and chills, 
memory loss, mood swings, and headaches.  The veteran has 
appealed the denial of service connection for each of the 
disorders claimed as manifestations of an undiagnosed 
illness, as well as the denial of a compensable rating for 
the right shoulder and a compensable rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable disabilities.  By 
the August 13, 1997, decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD), 
gastroesophageal reflux disease, gastroesophageal reflux 
disease as a manifestation of undiagnosed illness, loss of 
upper body strength, loss of upper body strength due to 
undiagnosed illness, numbness of the arms and legs, and 
numbness of the arms and legs as manifestations of 
undiagnosed illness.  All of these disorders are included in 
the present appeal.  

In addition, the August 13, 1997, RO decision denied service 
connection for a back disability.  A back disability was 
included among the disorders listed by the veteran on his 
October 1997 notice of disagreement, and the issue was 
included in an April 1999 statement of the case.  However, a 
VA Form 9, Appeal to the Board of Veterans' Appeals, dated 
and received in June 1999, addressed all of the additional 
issues added to the appeal as a result of the August 1997 
rating decision but omitted any reference to the back.  No 
substantive appeal regarding the back was subsequently 
received.  In the absence of a timely substantive appeal, the 
issue of entitlement to service connection for a back 
disability is not before the Board and need not be addressed 
further.  38 C.F.R. §§ 20.200, 20.202 (1999) (Roy v. Brown, 5 
Vet. App. 554, 556 (1993)).  

The veteran's October 1997's notice of disagreement listed 
the additional issue of entitlement to service connection for 
chondromalacia of the right knee as a disability to be 
reviewed on appeal.  Since the issue of entitlement to 
service connection for chondromalacia of the right knee has 
not been adjudicated by the RO, the inclusion of the 
disability in the notice of disagreement may be construed as 
an informal claim for service connection.  This matter is 
referred to the RO for appropriate action.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions below should be carried out in a logical, 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

Legal Criteria

Throughout the period since the enactment of the Veterans' 
Judicial Review Act (VJRA) in 1989, the preliminary 
requirement for establishing entitlement to any VA benefit 
was that the applicant submit a claim sufficient to justify a 
belief by a fair and impartial individual that the claim was 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans' Claims 
(previously known as the United States Court of Veterans' 
Appeals) (Court) defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its face or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Once the claimant's initial burden of 
submitting a well-grounded claim was met, the VA was 
obligated to provide assistance in developing the facts 
pertinent to such claim.  The Court held that where the claim 
was not well grounded, the VA was prohibited from assisting a 
claimant.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
request for en banc consideration by a judge denied, 13 Vet. 
App. 285 (1999) (per curiam).  

The law was fundamentally changed in October 2000 as a result 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000).  With respect to 
examinations, 38 U.S.C.A. § 5103A(d) now provides as follows:  

(d) MEDICAL EXAMINATIONS FOR COMPENSATION 
CLAIMS.-(1) In the case of a claim for 
disability compensation, the assistance 
provided by the Secretary under subsection (a) 
shall include providing a medical examination 
or obtaining a medical opinion when such an 
examination or opinion is necessary to make a 
decision on the claim.

(2) The Secretary shall treat an 
examination or opinion as being 
necessary to make a decision on a 
claim for purposes of paragraph (1) 
if the evidence of record before 
the Secretary, taking into 
consideration all information and 
lay or medical evidence (including 
statements of the claimant)-
  
(A) contains competent 
evidence that the 
claimant has a current 
disability, or persistent 
or recurrent symptoms of 
disability; and
  
(B) indicates that the 
disability or symptoms 
may be associated with 
the claimant's active 
military, naval, or air 
service; but
  
(C) does not contain 
sufficient medical 
evidence for the 
Secretary to make a 
decision on the claim.

In 38 U.S.C.A. § 5103A(a), which contains general provisions 
relating to the duty to assist, the statute states that 
"[t]he Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  

The provisions of the Veterans Claims assistance Act must be 
applied to all pending VA claims.  In the absence of further 
legislative or judicial guidance, the law established by 
regulation and court precedent regarding the duty to assist 
must be deemed to remain in effect to the extent that it does 
not conflict with the new statute.  The discussion under the 
subheadings below will include findings as to whether the 
duty to assist has been satisfied with respect to each 
disability at issue, regardless of whether the claims would 
have been well grounded under the law in effect before 
October 30, 2000.  

Diseases Claimed As Manifestations Of Undiagnosed Illness.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Act" (Title I of the "Veterans Benefits Improvements 
Act of 1994," Public Law 103-446).  That statute added a new 
section 1117 to Title 38, United States Code, authorizing the 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following such 
service.  To implement the act, the VA added a new 
regulation, 38 C.F.R. § 3.117, which provided for payment of 
compensation to a qualifying veteran who exhibited "objective 
indications of chronic disability resulting from an illness 
or combination of illnesses" manifested by one or more signs 
or symptoms such as those enumerated in the regulation.  The 
term "objective indications of chronic disability" included 
manifestations perceptible to an examining physician as well 
as other nonmedical indications that are capable of 
independent verification.  The disabilities must have existed 
for six months or more.  38 C.F.R. § 3.117 (2000).  

The disabilities for which service connection is sought on 
the basis of the law pertaining to undiagnosed illness 
include joint pain involving the knees, joint pain involving 
the ankles, shortness of breath, headaches, muscle spasms, 
cold sweats and chills, memory loss, mood swings, 
gastrointestinal reflux, loss of upper body strength, 
numbness of the arms and legs.  

The evidence pertaining to the disorders at issue is 
insufficient to for proper adjudication, given that the duty 
to assist requirement that was previously applicable only as 
to well-grounded claims must now be fulfilled.  The Court has 
held that the duty to assist includes obtaining records 
relevant to the veteran's appeal, Littke v. Derwinski, 1 Vet. 
App. 90 (1990), as well as a thorough and contemporaneous 
examination that takes into account the records of any prior 
treatment and examinations.  Green v. Derwinski, 1 Vet.App. 
121 (1991); Lineberger v. Brown, 5 Vet. App. 367 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993); see also 38 C.F.R. 
§ 3.326 (1999).  An examination by a specialist must be 
obtained where required.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  

In the present case, the VA examinations performed in June 
1995, March 1997, and July 1998 do not adequately resolve the 
question of whether the veteran has the disorders claimed as 
manifestations of an undiagnosed illness or, if so, whether 
the symptoms present can be attributed to a known diagnosis.  
The report of the July 1998 examination contains a comment 
that the examiner was "unable to attribute the veteran's 
physical complaints to any service-connected injuries," but 
this observation does not adequately respond to the problem 
at hand inasmuch as a traumatic onset is not claimed or 
otherwise at issue for the symptoms alleged to be 
manifestations of an undiagnosed illness.  A comprehensive 
medical review is therefore required with respect to the 
existence and etiology of each claimed symptom.  It is not 
possible to state on the basis of the present record that 
there is no reasonable possibility that such an examination 
would aid in substantiating the claim.  

Furthermore, with respect to a gastrointestinal disorder, a 
disorder for which service connection is also being claimed 
on the basis of direct service incurrence, the evidence is 
conflicting and inconclusive as to whether the veteran has a 
current gastrointestinal disorder related to gastrointestinal 
symptomatology reported on various occasions in military 
service.  In addition to episodes of viral illness productive 
of nausea and vomiting and abdominal pain, an April 1988 
entry shows probable gastroenteritis and June 1992 records 
show a clinical assessment of irritable bowel syndrome.  
Functional gastrointestinal problems were also noted at that 
time.  Post service gastrointestinal diagnoses or impressions 
of gastritis, irritable bowel syndrome, and history of 
gastroesophageal reflux disease have been recorded.  The 
extent to which some or all of the post service 
manifestations may be related to the findings recorded in 
service requires a medical determination that is beyond the 
competence of this Board.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Since the record does not permit a finding that 
"no reasonable possibility exists that [an examination] will 
aid in the establishment of entitlement" the case must be 
remanded for further clinical evaluation of the claimed 
conditions.  

PTSD.

Factual background.  No psychiatric complaints or defects 
were reported at the time of examination for enlistment into 
the Army in December 1982.  Service medical records show that 
in May 1989 the veteran was seen for complaints of inability 
to sleep during the preceding two weeks.  The assessment was 
insomnia due to stress.  When seen three days later for 
follow-up, he complained of inability to sleep associated 
with chills, dizziness, and hay fever, with headaches in the 
frontal area which radiated to the occipital region.  He 
admitted that superiors had been "on my case" since the 
symptoms started.  The assessment was possible stress related 
symptoms.  The veteran was referred for psychiatric 
evaluation, at which time psychological testing suggested a 
significant psychological overlay to the veteran's symptoms.  
The results were interpreted to indicate patients who tended 
to monitor their bodies closely and convert stress and 
anxiety into somatic symptoms.  The results were inconsistent 
with malingering.  The diagnosis was psychological factors 
affecting physical condition.  

The veteran underwent an examination in July 1992 for 
purposes of enlistment in the Marine Corps.  No pertinent 
defects were reported on examination.  Marine Corps medical 
records contain no reference to complaints or findings of 
psychiatric abnormality.  

On July 27, 1992, the veteran was seen at a mental health 
facility, where it was noted that he had complained of a 
variety of medical problems which interfered with his ability 
to function in recruit training.  He noted various family 
problems, and he complained that his service in Saudi Arabia 
had caused distress, with episodes of flashbacks of 
unpleasant memories.  The examiner expressed the belief that 
the veteran's extensive medical and personal problems were 
such that it was unlikely that the veteran would be able to 
continue recruit training with his current stressors.  
Recruit evaluation forms show that the veteran was reassigned 
to another unit because of his physical problems, and was 
counseled extensively regarding his performance and training.  
His commanding officer recommended that the veteran be 
discharged with an entry level separation as a result of 
failure to adapt to the Marine Corps environment.  

The veteran filed his original claim for VA disability 
compensation in February 1995, including a claim for PTSD.  
On March 2, 1995, the RO requested that the veteran provide 
additional information concerning his in service stressors 
for PTSD, including the dates and places of the events, his 
unit assignment, a full description of the events, and the 
identities of any other personnel involved.  In a reply 
received during the following month, the veteran related that 
he had served in F Company of the 2027th Aviation, 1st 
Cavalry Division.  He stated that they were an advanced unit 
in the operation party, and that he served as a generator 
mechanic providing power to various aircraft.  He related 
that at one point while on a run they came across a tank 
truck accident in which people were severely injured.  The 
veteran observed that since he was in the next vehicle, it 
could have been him instead.  He related that on other runs 
he went to mobile hospitals, where he saw amputees and other 
severely injured persons.  He related that at other times 
Scud missiles passed over frequently, and that shrapnel 
sometimes came as close as 20 feet, and that there was a 
constant threat of death.  He related that while in a convoy 
he was less than a half mile from the "main bombing," and 
there was a constant threat of being hit.  On the route 
through the Gulf they came upon ruin and disaster, and there 
were children with missing limbs.  The veteran related that 
at one point the told his commander that he would give up his 
weapon and ammunitions because he could take no more.  He 
related that a racial situation was brewing, and that he 
would not be in the middle of it.  He stated that he was 
transferred to another platoon since there would be 
casualties among his own men.  He stated that one of his 
helicopters was shot down behind enemy lines, and that 
although the people got out, his unit had to blow the 
helicopter to pieces.  He related that there were three 
nuclear alarms that went off while he was in the advanced 
party.  He stated that he had to keep on his gas mask and 
suit for over a week straight because of fear of chemical 
attacks.  He claimed that they could see missiles and 
explosions from their area at all times, and that with 
Patriot missiles set up he was in a prime target area.  He 
claimed that a close friend, M. Buster, was in the same area, 
and that they had protected each other's backs.  He related 
that he saw this individual go from being a healthy man to a 
complete invalid because of the Gulf sickness.  

Medical records from the A. Barton Hepburn Hospital were 
received in connection with the veteran's claim.  In November 
1993 the veteran came to the emergency room seeking 
evaluation by the mental health unit.  He described various 
family events, and stated that everything was "piling up."  
He reported having been in Desert Storm.  He claimed that he 
had headaches that had begun in basic training which were 
attributed to exertion and stress and related that in Desert 
Storm he had begun to have worsening headaches, cold sweats 
at night, and stomach problems.  He denied that this was 
serious, and he did not want anyone to know that he was 
frightened due to the prevalence of illnesses affecting 
soldiers from Desert Storm.  No diagnosis or assessment was 
recorded.  The veteran was referred for outpatient 
counseling.  

The veteran underwent a VA examination in July 1995.  The 
examination included a review by a social worker in 
connection with the PTSD.  The veteran had been married for 
four years and had two children.  He related that he was a 
high school graduate and was currently employed at two 
different cheese factories doing part time work.  The veteran 
had multiple physical complaints and complained of being 
somewhat depressed.  On psychiatric evaluation the diagnosis 
on Axis I was post-traumatic stress disorder, mild.  The 
examiner expressed the opinion that the stressors were 
experiences in the Persian Gulf.  He commented that the 
veteran did not process information in a very complex manner 
and had PTSD as a result of stressors that would not cause 
PTSD in others.  The examiner referred the veteran to a VA 
Vet Center to initiate treatment.  He related that the scores 
on various psychological tests were consistent with PTSD.  

In May 1997 in response to RO requests dated in June 1996 and 
March 1997, the U.S. Army and Joint Services Environmental 
Support Group (ESG) provided a chronology for the 1st Cavalry 
Division, the higher headquarters of the Company F, 227th 
Aviation Battalion, for the period from January 9 through 
February 20, 1991.  Also received were daily staff journals 
submitted by the Aviation Brigade Tactical Operations Center 
for the period from February 25 to 28th, 1991.  Also enclosed 
was an extract of an after action report for the 286th Supply 
and Service Battalion.  According to these records, on 
January 17 the 1st Brigade had a chemical alarm alert which 
was later determined to be a false alarm.  On January 17 
there was a Scud following the launch of three missiles.  
There was a possibility of ground attacks noted.  On January 
18 an alert was ordered because of three large explosions in 
Dhahran, later determined to have been caused by friendly 
aircraft.  On January 19 there was a false report of a 
possible chemical air attack.  On January 21 there was an 
alert.  On February 14 British aircraft reported three air 
bursts in the city of Hafar Al Batin, with black smoke 
reported following a Scud missile impact.  The ESG stated 
that for information concerning specific attacks, the veteran 
would have to provide more information concerning specific 
dates, locations, names, and units involved.  

The veteran underwent a VA psychiatric examination in July 
1998.  His C-file was not reviewed.  He complained of Persian 
Gulf syndrome, including headaches, memory loss, and what he 
described as "delusionals" and becoming enraged.  The 
veteran also described oversensitivity to stimuli reminding 
him of the war.  He also described cold sweats and 
sleeplessness.  He related that during his service in the 
Gulf for six months he was on the advanced team, and was not 
in combat directly but saw combat.  He believed that he was 
totally disabled because of PTSD, his knee, and his back.  On 
examination the veteran's affect was flat, and he was very 
somber.  The examiner had some question about whether he was 
malingering his symptoms.  His last employment was as a 
cheese worker.  He related that he was currently taking 
Zoloft and that he was in PTSD treatment at Catholic 
Charities.  His current medications were prescribed by Dr. 
Livingston.  On examination, the veteran's score on the 
Mississippi Combat Scale testing was 135, which was 
consistent with PTSD.  On the Beck Depression Inventory the 
score was 27, which was consistent with moderate to severe 
depression.  His MMPI profile portrayed a man who was either 
extremely disabled or malingering.  Specific critical items 
included that he did not feel that life was worthwhile, that 
sometimes he felt as if he must injure himself or someone 
else, that he was sure he was being talked about, that he had 
extremely peculiar experiences, that he commonly heard voices 
without knowing where they came from, that his memory did not 
seem to be all right, and that he felt useless.  The MMPI 
PTSD score was 75, consistent with PTSD.  The diagnosis on 
Axis I was PTSD, mild, chronic.  The stressors were his 
service experiences.  

Analysis.  The veteran's original claim for service 
connection for PTSD was initially reviewed by the rating 
board in May 1996; a determination as to the merits of the 
claim was deferred pending completion of additional 
development of the evidence.  The claim was subsequently 
reviewed on August 13, 1997, at which time service connection 
was denied.  A notice of disagreement was received in August 
1997.  By filing a notice of disagreement, the veteran 
fulfilled his preliminary obligation to dispute the adverse 
determination as to PTSD entitlement and thereby obtain 
review on appeal, but the RO has not taken the next step of 
processing the appeal in accordance with statutory and 
regulatory requirements by issuing a statement of the case.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(2000).  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court has held that where a claimant has submitted a timely 
notice of disagreement with an adverse RO decision and the RO 
did not subsequently issue a statement of the case, the Board 
should remand, and not refer, the claim to the RO for 
issuance of a statement of the case.  

With respect to the merits of the PTSD claim, additional 
development of the record is required regarding the question 
of whether the diagnosis of PTSD is adequately supported by 
evidence of a stressor in service.  The Court has held that 
if a claimed stressor is related to combat, service 
department evidence that a veteran engaged in combat will be 
accepted as conclusive evidence of the claimed in-service 
stressor in the absence of evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) 
(2000); Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  The 
meaning of the phrase "engaged in combat with the enemy," is 
further discussed in a precedent decision of the VA General 
Counsel.  VAOPGCPREC 12-99 (October 18, 1999).  If combat 
service is not established, the occurrence of the stressors 
in service must be corroborated.  Doran v. Brown, 6 Vet. App. 
283 (1994).

In the present case, the RO has obtained all available 
service department records pertaining to the veteran 
specifically, including military personnel records providing 
essential information concerning the nature of his service in 
the Persian Gulf.  The RO has obtained additional information 
from the U.S. Army and Joint Services Environmental Service 
Group (later designated as the United States Armed Services 
Center for Research of Unit Records (USASCRUR)) pertaining to 
the operations of the veteran's unit, based on information 
supplied by the veteran.  The information was accompanied by 
a cover letter dated May 19, 1997, which specified that in 
order to provide information concerning the claimed attacks, 
the veteran should provide additional information, including 
the most specific date, the type and location of the attack, 
numbers and full names of casualties, unit designations to 
the company level, and other units involved.  The inadequacy 
of the information provided by the veteran as the basis for a 
USASCRUR search was not relayed to the veteran, nor was he 
given an opportunity to provide additional data.  This 
additional development should be undertaken before the PTSD 
claim is reviewed by the Board.  

Contusion of the Ribs

Factual Background.  Service medical records show that in 
June 1992 the veteran was treated for intrascapular pain of 
two weeks' duration attributed to mid-trapezius strain.  On 
July 10, 1992, the veteran was seen at a medical facility 
complaining of shortness of breath due to a blunt injury to 
the left side of the ribs one day earlier.  Examination of 
the chest was negative for edema or erythema.  Chest sounds 
were normal, as were chest movements.  The clinical 
assessment was contusion of the chest wall.  Medication was 
prescribed.  On July 13, 1992, the veteran was seen in sick 
call for a follow up of the left rib cage contusion, at which 
time he described continuous symptoms of shortness of breath 
during cardiovascular actions, stating that he had more pain 
during exhalation than during inhalation.  He denied any 
previous history of similar symptoms.  Examination of the 
chest showed palpable tenderness on the left lateral midline 
to the half-way point of the midline of the back.  The 
assessment was contusion of the left rib cage.  The veteran 
was seen on July 17, 1992, for pain in the rib cage and 
complaints of numbness of the left arm.  The numbness had 
coincided with firing on the rifle range.  There was pain on 
palpation of the 5th and 6th ribs on the left on the lateral 
aspect of the torso and on palpation over the left scapula.  
The assessments included contusion of the left ribs.  On July 
23, the left lateral rib cage was painful in the lower 
intracostal spaces along the front to the back on palpation.  

The veteran underwent a VA examination in July 1995.  On 
general medical examination he reported having had trouble 
with shortness of breath since basic training and was told 
that on evaluation during basic training he was told that 
some of his ribs were "floating and out of place."  He stated 
that they were adjusted and snapped back into place but that 
since then he had had continuing problems with shortness of 
breath.  The diagnoses included "other skeletal problems, to 
be evaluated by Orthopedics."  On orthopedic evaluation the 
veteran complained of poor mobilization at the ribs with deep 
inspiration.  There were no pertinent examination findings or 
diagnoses.

Post service VA outpatient treatment records show that the 
veteran was seen in February 1996 for complaints of pain in 
the left rib area over the last two months which had been 
worsening lately.  No diagnosis related to the left rib area 
was recorded.  

The veteran underwent a VA examination in March 1997 in 
connection with his VA claim, at which time many subjective 
complaints were recorded.  There were no complaints or 
findings related to the rib cage or chest wall.  

Analysis.  The United States Court of Veterans Appeals 
(Court) has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet.App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992).  The existence of a current 
disability is, in fact, the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d. 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The record confirms the occurrence of an injury to the ribs 
or chest wall as a result of blunt trauma received in July 
1992 during the veteran's brief period of service with the 
Marine Corps.  The postservice evidence is not clear as to 
the existence of residuals of the injury.  Treatment entries 
describe pain and palpable tenderness in the area of the 
lower intracostal spaces on palpation, symptoms were present 
on follow-up visits over the next two weeks.  At a July 1995 
VA examination performed the veteran provided a history of 
being told in service that some of his ribs were "floating 
and out of place" and complained of poor mobilization of the 
ribs with deep inspiration.  Physical examination disclosed 
no abnormalities.  The general medical examination noted that 
he was to be evaluated by Orthopedics, but the orthopedic 
examination report did not include an evaluation of the ribs.  
The reports of subsequent VA examinations do not contain 
findings that address specifically the question of whether 
the veteran has residuals of the contusion.  

In view of the documentation of the injury to the ribs in 
service, the veteran's complaints on various occasions since 
separation, and the absence of a postservice medical 
evaluation that specifically addresses the question of 
whether residuals are currently present, it is not possible 
state that there is no reasonable possibility that such an 
examination would aid in substantiating the claim.  
Therefore, the claim as to the ribs must be remanded for a 
current VA examination in compliance with the revised 
provisions of the law.  


Right Shoulder Separation.  

The veteran's original claim for service connection for a 
right shoulder disability was reviewed by a rating board in 
May 1996, at which time service connection was granted for 
residuals of a right shoulder separation and a noncompensable 
rating was assigned under Diagnostic Code 5203.  Although 
various VA examination reports in the record include 
orthopedic findings, there is insufficient medical evidence 
pertaining specifically to the right shoulder to permit 
consideration of the appeal as to the shoulder under the 
applicable criteria.  An adequate examination is required 
before the appeal can proceed as to this issue.  

The right shoulder disability is currently rated on the basis 
of Diagnostic Code 5204, which pertains to malunion or 
nonunion of the clavicle, but the claim must also be 
considered under Codes 5200 and 5201 which involve 
determinations as to the degree of limitation of motion.  
38 C.F.R. § 4.71(a), Codes 5200, 5201, 5202, 5203 (2000).  
Because the criteria contemplate debilitation due, in part, 
to limitation of motion, full consideration of potential 
entitlement to an increase under that code requires 
consideration of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court noted in DeLuca 
that when rating musculoskeletal disabilities, it must be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  See 38 C.F.R. § 4.40 
(1999); see also 38 C.F.R. § 4.45 (1999).  Citing Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994) and 38 C.F.R. § 4.10, the 
Court emphasized that a disability examination for rating 
purposes must include a "full description of the affects of 
disability upon a person's ordinary activity."  DeLuca, at 
206.  To effectuate this requirement, the Court explained 
that when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be "portrayed 
in terms of the degree of additional range of motion loss due 
to pain on use or during flare-ups."  The Court noted that a 
VA examination that it was insufficient for an examination to 
include merely the range of motion at the time of the 
examination without accounting for the factors enumerated in 
38 C.F.R. § 4.40.  

The record currently before the Board is insufficient to 
permit a full DeLuca analysis of the veteran's claim.  There 
remains a reasonable possibility that a current VA 
examination would aid in substantiating the veteran's claim 
and the issue is remanded for that purpose.  


Compensable Rating Pursuant to 38 C.F.R. § 3.324.  

Service connection is currently in effect for four 
disabilities, each rated noncompensably disabling under the 
VA Schedule for Rating Disabilities, including right shoulder 
separation, fracture of the left thumb, chip fracture of the 
posterior malleolus of the right ankle, and nasal fracture.  
Since the evidentiary development requested in this remand 
with respect to other disabilities has the potential to 
result in the assignment of service connection for other 
disabilities and/or the assignment of one or more compensable 
ratings, the Board will defer consideration of the veteran's 
entitlement under 38 C.F.R. § 3.324 until all of the evidence 
is fully developed and all service connection and increased 
rating claims are adjudicated.  




Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, including 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be accorded 
another opportunity to provide detailed 
information pertaining to the alleged 
stressors for PTSD in service as 
described by the USASCRUR, including the 
specific dates, the type and location of 
each claimed attack, the number and full 
names of all casualties, the unit 
designations to the company level, and 
other units involved in each incident.  

3.  The RO should take all steps 
necessary to obtain records relating to 
reported treatment of the veteran for 
PTSD at the Catholic Charities.  The 
veteran should be asked to identify any 
other sources of treatment or examination 
for psychiatric symptomatology, and all 
available documentation should be 
obtained on the basis of the information 
received, following receipt of proper 
authorization.

4.  The veteran should be given an 
opportunity to identify all VA or non-VA 
medical providers, including physicians 
or institutions (hospitals or clinics), 
from which he has received examination or 
treatment for a residuals of a contusion 
of the ribs, a right shoulder disability, 
a gastrointestinal disorder, headaches, 
joint pain of the ankles, shortness of 
breath, muscle spasms, cold sweats and 
chills, memory loss, and mood swings.  
After receipt of proper authorization, 
all relevant documentation should be 
obtained for the record.  

5.  After completion of the foregoing, 
including any necessary follow-up 
actions, the RO should review the file 
and make a determination for the record 
as to whether the veteran was "engaged in 
combat" and whether, if not, any of the 
claimed stressor events for PTSD are 
reasonably corroborated by credible 
supporting evidence.  

6.  If the veteran is found to have 
engaged in combat with the enemy or if 
any claimed stressor event is found to be 
reasonably corroborated by credible 
supporting evidence, the veteran should 
undergo a VA psychiatric examination to 
clarify whether he has PTSD related to 
documented stressors during service.  The 
RO must specify for the examiner the 
stressor or stressors which it has 
determined that the veteran was exposed 
to in service, and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
veteran has PTSD.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  



On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:

(a)  Whether each documented 
stressor specified by the RO 
was of sufficient gravity to 
produce PTSD.

(b)  Whether the diagnostic 
criteria found in DSM-IV to 
support a diagnosis of PTSD 
have been satisfied, 

(c)  Whether there is a link 
between the current 
symptomatology and the 
stressor or stressors in 
service whose existence has 
been confirmed by the RO.  

In addition, the psychiatric examiner 
should address whether the memory loss 
and mood swings for which the veteran 
seeks service connection as 
manifestations of undiagnosed illness 
represent chronic disabilities and, if 
so, their etiology.  On the basis of 
current examination findings, the medical 
evidence already of record, and any 
additional information received at the 
examination, the examiner should respond 
to the following questions and provide a 
full explanation of the conclusions 
reached:  



(a)  The examiner should 
indicate whether or not the 
veteran has chronic disability 
due to mood swings and/or 
memory loss as manifested by 
objective indications.  If 
disability due to mood swings 
is found, the examiner should 
express a conclusion as to 
whether it is as likely as 
not, more likely than not, or 
less likely than not that such 
disability, if present, is a 
manifestation of an 
undiagnosed illness.  

(b)  If disability due to 
memory loss is found, the 
examiner should state a 
conclusion as to whether it is 
as likely as not, more likely 
than not, or less likely than 
not that such disability, if 
present, is the result of an 
undiagnosed illness.  

7.  The RO should also schedule the 
veteran for a VA examination to clarify 
the existence and etiology of the 
remaining disorders for which service 
connection is claimed on the basis of 
undiagnosed illness, specifically, a 
right shoulder disability, 
gastrointestinal disorder, headaches, 
joint pain of the ankles, shortness of 
breath, muscle spasms, and cold sweats 
and chills.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  The examiner should 
indicate whether or not the 
veteran has a claimed 
disability due to headaches 
and, if so, whether it is as 
likely as not, more likely 
than not, or less likely than 
not that such disability, if 
present, is the result of an 
undiagnosed illness associated 
with service in the Persian 
Gulf War.  

(b)  The examiner should 
indicate whether or not the 
veteran has a claimed 
disability due to joint pain 
of the ankles and, if so, 
whether it is as likely as 
not, more likely than not, or 
less likely than not that such 
disability, if present, is the 
result of an undiagnosed 
illness associated with 
service in the Persian Gulf 
War.  

(c)  The examiner should 
indicate whether or not the 
veteran has a claimed 
disability due to shortness of 
breath and if, so, whether it 
is as likely as not, more 
likely than not, or less 
likely than not that such 
disability, if present, is the 
result of an undiagnosed 
illness associated with 
service in the Persian Gulf 
War.

(d)  The examiner should 
indicate whether or not the 
veteran has a claimed 
disability due to muscle 
spasms and, if so, whether it 
is as likely as not, more 
likely than not, or less 
likely than not that such 
disability, if present, is the 
result of an undiagnosed 
illness associated with 
service in the Persian Gulf 
War.

(e)  The examiner should 
indicate whether or not the 
veteran has a claimed 
disability due to cold sweats 
and chills and, if so, whether 
it is as likely as not, more 
likely than not, or less 
likely than not that such 
disability, if present, is the 
result of an undiagnosed 
illness associated with 
service in the Persian Gulf 
War.  

8.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain whether there are current 
residuals of the contusion of the ribs in 
service and to determine the current 
severity of the service-connected right 
shoulder disability.  All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  The examination report should 
state the exact number of degrees of 
limitation of motion of the right 
shoulder in all directions and describe 
in the detail any functional impairment 
of the lumbar spine due to pain.  

9.  After completion of the foregoing, 
the RO should review all examination 
report(s) to ensure that they comply with 
this remand.  If all of the requested 
information has not been provided, the 
reports should be returned to the 
examining facility pursuant to 38 C.F.R. 
§ 4.2 (2000) for a supplemental report if 
necessary.  

10.  When the record is complete, the RO 
should review the issues on appeal in 
light of all of the evidence of record 
and the foregoing discussion.  If any 
determination is adverse to the veteran, 
a supplemental statement of the case 
should be prepared and the veteran and 
his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice. The purpose of this 
remand is to ensure due process of law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt 
	Member, Board of Veterans' Appeals



 

